DETAILED ACTION
This action is responsive to the Applicant’s response filed 3/01/2021.
As indicated in Applicant’s response, claims 1, 4, 9, 12, 17 have been amended.  Claims 1-20 are pending in the office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 To provide a measure of syntactic clarity and/or grammatical propriety to the language of (independent) claim features deemed allowable by the prosecution, the application has been amended as follows.
In the CLAIMS:
	Claim 1: (Currently Amended, line 10)
	… components acccordingly, :
	Claim 9: (Currently Amended, line 10)
 	… components acccordingly, :
	Claim 17: (Currently Amended, line 10)
 	… components acccordingly, :

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
prior art taken separately or jointly does not suggest or teach the following features.
A method for providing machine learning based memory resiliency within a service-oriented architecture, cloud computing, or other computing environment, comprising:
(i) providing one or more computer servers including a processor, memory, and a virtual machine for operation of one or more services, applications, or other components, wherein each of a plurality of software components that operate in association with the virtual machine can be registered for concurrent process tuning;
determining memory heap usage within the virtual machine based on a collected metrics data describing heap usage, and adjusting or tuning concurrent processing of registered components accordingly, wherein 
(ii) each component registers with a process tuner that receives instructions from a memory metrics component and communicates with a process tunable component to adjust an amount of threads, and processing rate, performed by the registered component;
(iii) a determination is made, based on the collected metrics data, as to a presence of one or more low memory conditions; wherein the method supports a plurality of low memory conditions and components that register for concurrent process tuning; and
(iv) in response to a determination of a low memory condition being present a particular number of instances within a particular period of time, an instruction is issued to slow the amount of threads associated with, and the processing rate performed by, the registered component.
 (As recited in claims 1, 9, 17 )
Harris et al, USPubN: 2012/0222005, discloses state information change collected by a memory allocator responsive to need for more heap space in concurrence with provision of garbage collection and tracking of memory chunks in the runtime the heap coupled with use of informaion Java heap such as on-heap metadata, in accordance with tuning experiments over various cache scenarios and testing per off-heap size allocation correlated to tracking of garbage time spent for improving causality due to pauses, latency or throughput associated with registered elements such as off-heap cache size, garbage collection time cost, JVM memory manager, all subjected to process tuner associated with a method that supports a plurality of low memory conditions and components that register for concurrent process tuning as in (ii) and (iii), in accordance with one or more computer servers equipped with execution of virtual machine for operation of one or more services, applications as in (i),  wherein each of a plurality of software components that operate in association with the virtual machine can be registered for concurrent process tuning; on basis of determining memory heap usage within the virtual machine based on a collected metrics; nor is the experimenting by cache scenarios in Harris about issuing a instruction by the tuner process to reduce performing rate by threads responsive to a low memory condition of the processes as in (iv) 
Li et al, USPubN: 2017/0337138, discloses Spark JVM-based regression approach (RDD eviction ) to balance performance degradation and low memory efficiency via an adaptive cache allocation approach (RDD shuffling) or action algorithms to manipulate off-heap size, per cache repartitioning to avert degradation; e.g. excessive cache size burdening heap operations thereby causing low memory inefficiency. Li’s regression approach for shuffing cache and averting heap operation degradation fails to provide a pre-registering of components as in (ii) (iii) to a tuner process for tracking low memory conditions, where the tuning (by a process tuner) uses collected metrics associated with VM and server execution as in (i) on basis of determining memory heap usage within the virtual machine, to issue a slow-down instruction to reduce performing rate by threads responsive to a low memory condition of the processes as in (iv).
Jamison, USPubN: 2012/0210309, discloses program adjustment in consideration of garbage collection (GC) events for modification of the program to adopted or deduced to reduce footprint, thereby satisfying GC time cost target or throughput level, on basis of prediction deduced from captured data or metrics implemented with the algorithms. Jamison’s GC collection adjusting from captured metrics fails to provide a pre-registering of components as in (ii) (iii) to a tuner process for tracking low memory conditions, where the tuning (by a process tuner) uses collected metrics associated with VM and server execution as in (i) on basis of determining memory heap usage within the virtual machine, to issue a slow-down instruction to reduce performing rate by threads responsive to a low memory condition of the processes as in (iv).
Chan et al, USPubN: 2014/0310235, discloses categorizations, resolutions made possible via diagnosis and machine learning on vital signs of computer, for determining trends from forecast and historical record, including pattern recognition, and end point prediction approach associated with Java heap usage or trace observed from a garbage collector in JVM, all underlying a Classification-Assessement-Resolutinactment (CARE) engine which invokes one or more tuning functions.  Invoking tuning functions based ML and pattern from forecast data or historical events assocated with a Chan’s engine cannot be a true concern for pre-registering (process tunable) components with a process tuner associated with a method that supports a plurality of low memory conditions and components that register for concurrent process tuning as in (ii) and (iii), and using collected metrics associated with VM and server execution as in (i) to issue a slow-down instruction by a process tuner to reduce performing rate by threads responsive to a low memory condition of the processes as in (iv).
Harris et al, USPubN: 2016/0070593 (herein Harris2), discloses applying coordination policies, state of nodes (virtual machines) information to reduce impact of the GC pauses to steer performance (trade off between througput versus GC pauses) using other nodes to increase throughput, using GC coordinator logic or functions, tasks to effectuate improvement on GC-aware VM, API or modifications, such as parallel GC benchmark iterations. Harris2 reduction of GC pauses using VM state coordinator cannot fulfill the feature of pre-registering process tunable components with a process tuner wherein each of a plurality of software components are associated to relevant virtual machine and servers operations and registered for concurrent process tuning, the tuner using collected metrics associated with VM and server execution as in (i); on basis of determining memory heap usage within the virtual machine; nor is the benchmarking in Harris2 about issuing a instruction by the tuner process to reduce performing rate by threads responsive to a low memory condition of the processes as in (iv)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 12, 2021